Citation Nr: 1610687	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-49 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for carpal tunnel syndrome (CTS) of the left hand, including as secondary to service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2013 and August 2014, the Board remanded the case for further development.  

In September 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were not provided a copy of the February 2016 opinion and afforded the opportunity to submit additional evidence and argument.  However, since the medical expert opinion resulted in the full grant of the benefit sought, the Board finds there is no prejudice to the Veteran in not having an opportunity to respond to the expert medical opinion.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, CTS of the left hand is caused by service-connected contusion to the left elbow with small loose body and DJD and associated cubital tunnel syndrome.


CONCLUSION OF LAW

The criteria for service connection for CTS of the left hand are met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.10 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II. Analysis

The Veteran asserts that his diagnosed CTS of the left hand developed as a result of his service-connected contusion to the left elbow with small loose body and DJD and cubital tunnel syndrome of the left upper extremity.  

The record contains competing medical opinions as to the etiology of the Veteran's CTS of the left hand.  VA medical nexus opinions dated in September 2008, July 2013, September 2014 and March 2015, from the same examiner, are against the claim, as the examiner indicated that there was no evidence that the left hand CTS was caused or aggravated by the left elbow contusion as the service-connected disability caused ulnar neuropathy, while left hand CTS involved median neuropathy, located in a separate area.  The examiner's opinions are probative with clinical rationale.  However, the examiner did not have the opportunity to address whether the Veteran's left hand CTS was secondary to cubital tunnel syndrome, as service connection was later granted in a May 2015 rating decision.  

The Board obtained a VHA expert opinion from a neurologist in February 2016.  The VHA expert opined that it was at least as likely as not that the Veteran's diagnosed CTS of the left hand was either caused or aggravated by his service-connected contusion to the left elbow and cubital tunnel syndrome of the left upper extremity.  The examiner noted that the median nerve passes through the cubital fossa, very near the cubital tunnel and could be damaged at that level.  The examiner opined that the Veteran's disability could represent a "double crush syndrome," with nerve damage at two levels, the cubital fossa and carpal tunnel.  

In light of the evidence, reasonable doubt has arisen as to whether the Veteran's current left hand CTS is secondary to his service-connected left elbow disabilities.  Resolving reasonable doubt in his favor, the Board finds that the Veteran has left hand CTS that is at least as likely as not caused by his service-connected left elbow contusion and cubital tunnel syndrome.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



Service connection is therefore warranted for left hand CTS on a secondary basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.


ORDER

Service connection for left hand CTS is granted.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


